TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00599-CV



                         Reyes Lopez, Sr. and Maria Lopez, Appellants

                                                  v.

                                Sheree Givens Bautista, Appellee


          FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 11-1505-F425, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants Reyes Lopez, Sr., Maria Lopez, and appellee Sheree Givens Bautista have

filed a joint motion to dismiss with prejudice, indicating that the parties have resolved their dispute

and agreed to dismiss this action with prejudice as part of an enforcement order and temporary orders

in a suit to modify a parent-child relationship which has been entered by the trial court below. We

grant the parties’ motion and dismiss the appeal with prejudice. See Tex. R. App. P. 42.1(a).



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed on Joint Motion

Filed: October 24, 2012